Citation Nr: 0211970	
Decision Date: 09/13/02    Archive Date: 09/19/02	

DOCKET NO.  98-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a below-the-knee 
amputation of the right lower extremity secondary to service-
connected residuals of a postoperative right inguinal hernia.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1944 
to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a below-the-knee amputation of the right lower extremity.  By 
a decision issued in January 2000, the Board held that a 
prior claim for service connection for the right below-the-
knee amputation denied by the Board in January 1993 had been 
reopened by submission of new and material evidence and was 
well grounded within the meaning of the law then in effect.  
The Board proceeded to remand the merits of the claim to the 
RO for fulfillment of the statutory VA duty to provide 
assistance to a claimant in developing the facts to support a 
well-grounded claim.  See 38 U.S.C.A. § 5107A (West 1991) and 
38 C.F.R. § 3.159 (1999).  The RO was requested to assist the 
veteran in obtaining additional medical evidence pertaining 
to the amputation and to then determine whether an additional 
medical opinion was necessary for proper adjudication of the 
claim.  After completion of the actions requested, including 
procurement of an additional medical examination, with 
opinion, in December 2001, the RO continued its prior denial 
of the claim and returned the case to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of a right inguinal hernia and residuals of mumps 
with partial atrophy of the left testicle, each rated 
noncompensable since September 1978.

2.  The veteran underwent a below-the-knee amputation of the 
right lower extremity in August 1984 because of thrombosis of 
the right iliofemoral popliteal system secondary to 
atherosclerotic occlusive disease and secondary polycythemia.

3.  Neither thrombosis of the right iliofemoral popliteal 
system nor atherosclerotic occlusive disease with secondary 
polycythemia was manifest during service or until many years 
after separation from service.  

4.  The competent medical evidence of record does not 
establish that the 1984 right below-the-knee amputation was 
necessitated by either of the two service-connected 
disabilities.  


CONCLUSION OF LAW

The veteran's right below-the-knee amputation of the right 
lower extremity was not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the veteran has been informed on 
multiple occasions of the need to submit evidence to support 
his secondary service connection claim.  The statement of the 
case and supplemental statements of the case provided by the 
RO and the Board decisions of January 1993 and January 2000 
have identified the evidentiary deficiency upon which the 
denial has been based on each occasion.  To comply with the 
VCAA, the RO mailed the veteran a letter on February 26, 
2001, which discusses the duty to assist and notifies the 
veteran of the evidence that would be obtained by the VA and 
of the evidence that he would be required to supply.  These 
documents fully apprise the veteran of the evidence required 
with respect to the issue on appeal.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

With respect to the duty to assist, the RO has obtained all 
available VA medical records.  A recent VA examination has 
been performed for the purpose of determining whether there 
is a nexus between the current disability and the service-
connected disability.  The veteran and his representative 
have identified no additional records which would serve to 
support the veteran's claim, nor has the Board identified any 
from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Legal criteria  

Service connection may be granted for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2001).  VA regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  See Allen, Id.  
In Allen, the United States Court of Appeals for Veterans 
Claims (the Court) held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when a non service-connected disorder is aggravated by a 
service-connected disability, the veteran shall be 
compensated for the additional increment of disability that 
is over and above the degree of disability existing before 
the aggravation.  

Factual background  

The following is a brief summary of the evidence relevant to 
the issue before the Board.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board supports its 
decision with thorough reasons or bases regarding the 
relevant evidence.)  

Service medical records show that in April 1945 the veteran 
underwent surgical repair of a right indirect inguinal 
hernia.  Treatment records report no post surgical 
complications and the veteran was returned to duty.

Records from the new Hanover Memorial Hospital show that the 
veteran was admitted in August 1984 because of thrombosis of 
the right iliofemoral popliteal system secondary to 
atherosclerotic occlusive disease and secondary polycythemia.  
Attempts to increase circulation by a right femoral 
arteriotomy and a thrombectomy of the right iliac artery were 
undertaken, as was the use of anticoagulant therapy, but the 
foot became gangrenous and a below-the-knee amputation of the 
right lower extremity was performed.  

By a rating decision of December 1978, the RO granted service 
connection for residuals of a right inguinal hernia and 
residuals of mumps with partial atrophy of the left testicle.  
Each of the disabilities was rated as noncompensably 
disabling.  

The veteran filed a claim for service connection for the 
right leg amputation in July 1986 and submitted a statement 
from W. W. Wheeler, D.C., who related that after the surgery, 
both during and after service, the veteran experienced 
fatigue, swelling and pain on walking for which he received 
treatment after service from a Dr. Dawson.  He claimed that 
Dr. Dawson, who died in 1976, believed that the surgery in 
service had been improperly done and he expressed the opinion 
that the eventual development of gangrene and the need for an 
amputation were related to injury in service.  

The veteran underwent a VA examination in January 1992.  The 
examiner stated that, based on the information available, the 
best diagnosis he could make was that the amputation was due 
to embolus.  There seemed to be no relationship between the 
amputation and "phlebitis" claimed by the veteran.  

By a January 1993 decision, the Board denied service 
connection for phlebitis and for residuals of the below-the-
knee amputation, finding that no new and material evidence 
had been received to reopen previously denied claims.  

The veteran underwent a VA examination in May 1997.  The 
diagnosis was thrombosis of right iliofemoral popliteal 
system secondary to atherosclerotic occlusive disease 
requiring below-the-knee amputation of the right lower 
extremity.  On review of the file, the examiner expressed the 
opinion that the claims of damage to the right femoral artery 
system at the time of the inguinal hernia repair were not 
substantiated by data in the file and that the amputation was 
required because of iliofemoral popliteal thrombosis and 
resulting arterial insufficiency.  

Evidence received since the January 1993 Board decision also 
includes examination reports dated in December 1996 and 
September 1997 from D. E. Boyes, a certified physician's 
assistant, who attributed the below-the-knee amputation to 
gangrene secondary to the right inguinal hernia repair.  In 
an undated statement received in February 1998, Mr. Boyes 
stated that a hernia repair performed in 1945 had been 
followed by gangrene as a postoperative complication and that 
a recurrence of gangrene in 1984 had resulted in a below-the-
knee amputation of the right leg.  He expressed the opinion 
that both episodes of gangrene were directly related to the 
inguinal surgery and the ensuing vascular problems created by 
the surgery.  He stated that there was "no doubt" that both 
episodes of gangrene and resulting limb loss were directly 
related to the hernia repair.  

The veteran underwent a further VA examination in December 
2001 pursuant to the Board remand.  The report set forth a 
full summary of the evidence on file.  With respect to the 
above-cited opinions, the examiner expressed the belief that 
the medical doctors had more expertise and that the 
individuals who were physicians assistants or had no official 
title had little or no significant expertise.  The report 
contained the following language:  

I have difficulty concurring with that 
opinion [that the amputation is related 
to or a postoperative consequence of the 
right inguinal herniorrhaphy].  Given my 
review of the records and discussion with 
the patient, it seems more likely than 
not that the patient's problem with 
arterial blood flow to his right 
extremity is independent of his right 
inguinal herniorrhaphy.  The time course 
is such that I believe the connection is 
minimal at best.  Although I feel for 
this gentleman, given the status of his 
amputation and difficulty living with the 
stump and prosthesis, I cannot at this 
point feel that it is more likely than 
not that this was related to his 
service-connected surgery.   (emphasis in 
original).

Discussion

Medical reports from the New Hanover Memorial Hospital 
attribute the circulatory insufficiency that ultimately led 
to a partial amputation of the veteran's right lower 
extremity to a thrombosis of the iliofemoral artery system 
associated with an underlying atherosclerotic occlusive 
disease.  

In claiming service connection on a secondary basis as 
disability proximately due to or the result of a service-
connected disability, the veteran has attributed the need for 
an amputation to the right inguinal hernia surgery performed 
during service and has also related the procedure to 
phlebitis.  The RO has denied service connection for 
phlebitis and the denial has been upheld by the Board of 
Veterans' Appeals.  

The question of whether the 1984 amputation was related to 
the service-connected right inguinal herniorrhaphy residuals 
is medical in nature and must be resolved through the use of 
medical evidence.  The veteran's contentions regarding the 
etiological effects of the hernia repair in service are not 
competent evidence.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is a lay person 
and is not competent to provide medical opinions as to 
matters of diagnosis or etiology.  

In support of his claim the veteran has submitted medical 
statements from his chiropractor, W. W. Wheeling, and from a 
certified physician's assistant, D. E. Boyes.  The Court has 
stated that in evaluating the probative value of medical 
evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The statement submitted by Dr. Wheeler in 1986 finds it 
"most possible" that during the surgery in service the 
lymph channels leading from the leg were damaged, thereby 
"reducing lymph flow or drainage" and fostering lymph or 
fluid accumulation and reduction of blood flow from edematous 
pressure, resulting in total circulatory obstruction and 
gangrene.  The clinical record contains no objective evidence 
that the lymph channels were damaged during the hernia repair 
in service.  Furthermore, the opinion was based on a history 
of swelling, fatigue and pain in the right leg of such 
severity as to restrict activity beginning right after the 
inguinal hernia repair in 1945 and continuing thereafter.  
This history is uncorroborated in the record.  Even if such 
symptoms were documented, there is no medical evidence in the 
record, based on actual observation of such symptoms by 
medical professionals, that would establish that they were 
related to the hernia repair.  In the absence of adequate 
clinical support, the opinion of Dr. Wheeler must be regarded 
as speculative.  

In rejecting this opinion it must be pointed out that the 
applicable VA regulation, 38 C.F.R. § 3.102 (2001), provides 
that service connection may not be based on a resort to 
speculation or remote possibility, and a number of Court 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See Davis v. West, 13 
Vet. App. 178, 185 (1999) (a medical nexus between in-service 
radiation exposure and lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the lung cancer was related to service 
radiation exposure); Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that preexisting 
service- related condition may have contributed to veteran's 
ultimate demise too speculative to be deemed new and material 
evidence to reopen cause of death claim); Moffitt v. Brown, 
10 Vet. App. 214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion that he could not give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post- traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years before the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illness might have been caused by radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (medical treatise that raises only the possibility 
that there may be some relationship between service-connected 
sickle cell anemia and fatal coronary artery disease does not 
show a direct causal relationship between the two disorders 
such as to entitle the appellant to service connection for 
the cause of the veteran's death).  

The medical conclusions offered in the examination reports 
and statement of medical opinion from Mr. Boyes are also 
favorable to the veteran's claim.  In finding that it "is 
obvious" and that there "is no doubt" that the amputation was 
related to the surgery in service, the assertions of Mr. 
Boyes are not speculative, but neither are they probative.  
Mr. Boyes bases his conclusions on a history that includes 
reference not merely to the gangrene that immediately 
preceded the amputation but to an alleged earlier episode of 
gangrene present in service as a post surgical complication.  
However, service medical records contain no reference to 
surgical complications of any kind, much less gangrene; to 
the contrary, the absence of complications was noted.  That 
being the case, the history of post surgical gangrene in 
service had to have come from the veteran himself.  It is 
well established that where a medical opinion is based on an 
inadequate factual premise, including a veteran's 
unsubstantiated account of his medical history and service 
background, such opinion has limited probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993) (medical evidence was 
inadequate where opinions were general conclusions based on 
history furnished by the claimant and unsupported by clinical 
evidence); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 
Vet. App. 341 (1999).  

The record also contains opinions by VA medical examiners 
dated in January 1992, May 1997 and December 2001 which found 
no relation between the hernia repair and the post service 
amputation.  Aside from the fact that all three opinions were 
rendered by physicians rather than by persons whose medical 
training did not include graduation from an accredited 
medical school, the VA opinions are based solely on factual 
information documented in the record.  The Board believes 
that medical determinations that do not attempt to fill in 
the blanks in the evidentiary record by taking into account 
uncorroborated information and do not resort to speculation 
have a greater degree of inherent probative value for 
adjudication purposes.  The Board therefore adopts the VA 
opinions as the basis for the present decision.  

Therefore, a preponderance of the evidence is against the 
claim for service connection for the below-the-knee 
amputation of the right lower extremity secondary to 
residuals of a right inguinal hernia repair.  Likewise, the 
record contains no evidence that a service-connected 
disability aggravated the underlying post service 
atherosclerotic occlusive disease within the meaning of 
Allen, Id.  Where a preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  


ORDER

Service connection for a below-the-knee amputation of the 
right lower extremity secondary to service-connected 
residuals of a right inguinal hernia repair is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

